DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6 & 17-20 are elected for examination.
	Other claims are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al (US 2020/0365617), or LIM (US 2020/0194453), or  SON et al (US 2016/0079259), or Sakamoto et al (US 2015/0076578), or KONO (2014/0085979).
	Claim 17, Ahn et al (see Fig. 2) clearly shows a semiconductor memory device comprising a stacking cell array (WLA & WLB) & a peripheral circuitry (PAC) disposed above a substrate (102), with an insulating structure (see white layers 124, 187B, 195) covering a conductive group (comprising plural bit lines BL and at least one upper source line SSL) such that the bit lines are spaced apart from each other in X-direction, 
	Claims 18, Fig. 2A also shows the insulating layers (124 + 193 + 195) together covering such plurality for bit lines BL, SL, or upper wire (PMB) as a protective layer as recited. See [0055] description.
	Similarly, LIM (see Fig. 6A) clearly shows a semiconductor memory device comprising a stacking cell array (SA) & a peripheral circuitry (111 & 112) disposed above a substrate (101), with an insulating structure (see white layers 260) covering a conductive group (comprising plural bit lines BL/284 and at least one upper source line 290) such that the bit lines are spaced apart from each other in X-direction, and the also spaced apart from said upper source line (SL) in the Z-direction as claimed. Additionally, there is at least one upper/conductive wire (CTW) coupled to the underlying logic/peripheral circuit (140) through the vertical via-holes (275D) as well.
	Claims 18, Fig. 6A also shows the insulating layers (260) running from top to bottom covering all such plurality for bit lines BL, SL, or upper wire (CTW) as a protective layer as recited.
Similarly, SON et al (see Fig. 8) clearly shows a semiconductor memory device comprising a stacking cell array (MC, W1-WL6L) & a peripheral circuitry (PERI) disposed above a substrate (111), with an insulating structure (see white layers 10+20) covering at least a conductive group (comprising plural upper bit lines BL and at least one upper source line SSL) such that the bit lines are spaced apart from each other in 1st-direction, and the also spaced apart from said upper source line (SSL) in the 2nd-
	Claims 18, Fig. 8 also shows the insulating layers (10 & 20) together covering such plurality for bit lines BL, SL, or upper wire (PMB) as a protective layer as recited. 	
Similarly, Sakamoto (see Fig. 11) clearly shows a semiconductor memory device comprising a stacking cell array (M, see L2 layers on left side) & a peripheral circuitry (P on right side) disposed above a substrate (51), with an insulating structure (see shaded layers 15, 16, & 17) covering at least a conductive group (comprising plural upper bit lines L4/BL and at least one upper source line L3/SL) such that the bit lines are spaced apart from each other in 1st-direction, and the also spaced apart from said upper source line (SSL) in the 2nd-direction as claimed. Additionally, there is at least one upper/conductive wire (24) coupled to the underlying logic/peripheral circuit P transistors through the vertical via-holes (CP3/CP1) as well.
	Claims 18, Fig. 8 also shows the insulating layers (15-17) together covering such plurality for bit lines BL, SL, or upper wire (PMB) as a protective layer as recited. 	
Similarly, KONO (see Fig. 6A-6D) clearly shows a semiconductor memory device comprising a stacking cell array (RB, see WL1-WL8 layers on right side side) & a peripheral circuitry (RC on left side) disposed above a substrate (SB), with an insulating structure (see shaded layers 71, 50, 49) covering at least a conductive group (comprising plural upper bit lines BL1 and at least one upper source line SL on right side) such that the bit lines are spaced apart from each other in 1st-direction, and the also spaced apart from said upper source line (SL) in the 2nd-direction as claimed. 
	Claims 18, Fig. 6A-6D also shows the insulating layers (al the shading layers combined together) as altogether covering such plurality for bit lines BL, SL, or upper wire (72 on left side) as a protective layer for the whole device as recited. 	

3.	Claims 1-6 are allowable over prior arts of record, and claims 19-20 are objected as being dependent upon rejected claims above but they also tentatively contain allowable subject matter over cited arts for other recited features not clearly suggested nor seen elsewhere at this time.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788.  The examiner can normally be reached on M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VIET Q NGUYEN/Primary Examiner, Art Unit 2827